Third District Court of Appeal
                              State of Florida

                     Opinion filed November 16, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D22-0237
                      Lower Tribunal No. 21-250-K
                         ________________


                          Jean Rolby Louis,
                                 Appellant,

                                    vs.

                         Riviera EFTF., LLC,
                                 Appellee.



     An Appeal from the County Court for Monroe County, Peary S.
Fowler, Judge.

    Hoffman, Larin & Agnetti, P.A., and John B. Agnetti, for appellant.

    Smith Hawks, P.L., and Jacob C. McMahon and Christopher B.
Deem, for appellee.


Before LINDSEY, MILLER and BOKOR, JJ.

    PER CURIAM.

    Affirmed.